DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 has been considered by the examiner.


Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “range R”, which has been amended in claim 1 to refer a width not a range.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Patent Publication No. 2018/0018029; hereinafter Lim) in view of  Elias (US Patent Publication No. 2013/0234986) and Takahashi et al. (US Patent Publication No. 2011/0181545; hereinafter Takahashi).
With reference to claim 1, Lim discloses a sensor for detecting a pen signal transmitted from a pen (Apen), comprising:
	a touch sensor having first electrodes (21) and second electrodes (22), which form a position detection area (AA) and are configured to respectively receive the pen signal (see paragraph 36);
	first flexible printed circuit (FPC) connector terminals (PD) that are arranged in a first region outside the position detection area (AA) and that are connected to the first electrodes (21), respectively (see paragraph 46); and
	second flexible printed circuit (FPC) connector terminals (PD) that are arranged in a second region outside the position detection area (AA) and that are connected to at least some of the second electrodes, respectively (see paragraph 46),
	wherein the pen signal has a range (Apen_Tip) in an area on the touch
sensor capable of receiving the pen signal (see paragraphs64; Fig. 3).
	While disclosing all that is required, and further disclosing touch
position (Apen_Tip) having a detection radius corresponding to any one of
the first and second electrodes or additional electrode, wherein the touch
position detection signal intensity is increased as the touch position becomes
closer to any of the electrodes (see paragraphs 65-66; Fig. 3A), Lim fails to
disclose the spanning distance of the pen signal as recited.
Elias discloses a touch sensor (100) having a first and second electrode (in teaching capacitive elements (104) arranged in rows and columns; see paragraphs 38-39; Fig. 1) for detecting a pen signal transmitted from a pen (200) (see paragraphs 40, 45; Fig. 2), wherein the first electrode and the second electrode are separated from each other by a distance greater than a width R which is a spanning distance across a reachable range of the pen signal on the touch sensor, wherein the reachable range of the pen signal is an area on the touch sensor capable of receiving the pen signal at a given time (see paragraphs 45, 50).
	Therefore, one of ordinary skill in the art would have been motivated to allow the separation distance of the first and second electrodes, similar to that which is taught by Elias to be greater than a pen spanning distance similar to that which is taught by Lim to thereby improve the accuracy of the sensor element (see Elias; paragraph 7).
	Further while Lim and Elias disclose all that is required as explained above including first and second electrodes, there fails to be disclosure of the first and second region wherein the connector terminals are spaced apart as recited.
	Takahashi discloses a sensor element (10) which includes first and second electrodes (21, 22) having routing traces (21a, 22a) which are located in a region (11c) outside the position detection area (see paragraph 54; Fig. 2), wherein the first connector terminals (21a) are in a first region and the second connector terminals (22a) are in a second region (see paragraph 54; Fig. 2).
	Therefore, one of ordinary skill in the art would have been motivated to allow the separation distance of the first and second regions, similar to that which is taught by Takahashi to be greater than a pen spanning distance similar to that which is taught by Lim and Elias to thereby improve the productivity of the sensor element (see Takashi; paragraph 27).

With reference to claim 2, Lim, Elias, and Takahashi disclose the sensor according to claim 1, wherein Takahashi further discloses a third flexible printed circuit (FPC) connector terminals (31, 32) that are arranged in a third region outside the position detection area (see paragraphs 56-57; Fig. 1) and that are connected to at least some of the second electrodes (22) (see paragraph 57; Figs. 1-2), respectively, wherein, the third region is disposed on a side opposite to the second region (22a) (third region disposed on rear surface; see paragraph 57) with the first region (21a) interposed between the second region (22a) and the third region (31) (third region disposed on front face; see paragraph 57; Fig. 2).
Elias discloses a touch sensor (100) having a first and second electrode (in teaching capacitive elements (104) arranged in rows and columns; see paragraphs 38-39; Fig. 1) for detecting a pen signal transmitted from a pen (200) (see paragraphs 40, 45; Fig. 2), wherein the first electrode and the second electrode are separated from each other by a distance greater than a width R which is a spanning distance across a reachable range of the pen signal on the touch sensor, wherein the reachable range of the pen signal is an area on the touch sensor capable of receiving the pen signal at a given time (see paragraphs 45, 50).
	Therefore, one of ordinary skill in the art would have been motivated to allow the separation distance of the first and second electrodes, similar to that which is taught by Elias to be greater than a pen spanning distance similar to that which is taught by Lim to thereby improve the accuracy of the sensor element (see Elias; paragraph 7).

With reference to claim 3, Lim, Elias, and Takahashi disclose the sensor according to claim 2, wherein Takahashi further discloses a wherein the second flexible printed circuit (FPC) connector terminals (22a) and the third flexible printed circuit (FPC) connector terminals (31, 32) are connected to all of the second electrodes (22), respectively (see paragraphs 54-55; Fig. 2).

With reference to claim 4, Lim, Elias, and Takahashi disclose the sensor according to claim 1, wherein Takahashi further discloses wherein 
the sensor (10) is for use in an electronic device (1) provided with a display panel (50) that has a display area and a bezel area, and the position detection area is superimposed over the display panel (see paragraphs 59, 66-67; Fig. 1).

	With reference to claim 5, Lim, Elias, and Takahashi disclose the sensor according to claim 2, wherein Takahashi further discloses the sensor is for use in an electronic device (1) provided with a display panel (10) that has a display area and a bezel area, and the position detection area is superimposed over the display panel (see paragraphs 59, 66-67; Fig. 1).

With reference to claim 6, Lim, Elias, and Takahashi disclose the sensor according to claim 3, wherein Takahashi further discloses the sensor is for use in an electronic device (1) provided with a display panel (10) that has a display area and a bezel area, and the position detection area is superimposed over the display panel (see paragraphs 59, 66-67; Fig. 1).

With reference to claim 7, Lim, Elias, and Takahashi disclose the sensor according to claim 4, wherein Takahashi further discloses wherein said flexible printed circuit (FPC) connector terminals are arranged at positions that overlap with the bezel area in a plan view (see Fig. 1).

With reference to claim 8, Lim, Elias, and Takahashi disclose the sensor according to claim 5, wherein Takahashi further discloses wherein said flexible printed circuit (FPC) connector terminals are arranged at positions that overlap with the bezel area in a plan view (see Fig. 1).

With reference to claim 9, Lim, Elias, and Takahashi disclose the sensor according to claim 6, wherein Takahashi further discloses wherein said flexible printed circuit (FPC) connector terminals are arranged at positions that overlap with the bezel area in a plan view (see Fig. 1).

With reference to claim 10, Lim, Elias, and Takahashi disclose the sensor according to claim 1, wherein Takahashi further discloses an integrated circuit (70) configured to detect a position of the pen (see paragraph 62) based on the pen signal supplied from the touch sensor via said flexible printed circuit (FPC) connector terminals (see paragraphs 44, 56, 67-68; Fig. 1).

With reference to claim 11, Lim, Elias, and Takahashi disclose the sensor according to claim 2, wherein Takahashi further discloses an integrated circuit (70) configured to detect a position of the pen (see paragraph 62) based on the pen signal supplied from the touch sensor via said flexible printed circuit (FPC) connector terminals (see paragraphs 44, 56, 67-68; Fig. 1).

With reference to claim 12, Lim, Elias, and Takahashi disclose the sensor according to claim 3, wherein Takahashi further discloses an integrated circuit (70) configured to detect a position of the pen (see paragraph 62) based on the pen signal supplied from the touch sensor via said flexible printed circuit (FPC) connector terminals (see paragraphs 44, 56, 67-68; Fig. 1).

With reference to claim 13, Lim, Elias, and Takahashi disclose the sensor according to claim 4, wherein Takahashi further discloses an integrated circuit (70) configured to detect a position of the pen (see paragraph 62) based on the pen signal supplied from the touch sensor via said flexible printed circuit (FPC) connector terminals (see paragraphs 44, 56, 67-68; Fig. 1).

With reference to claim 14, Lim, Elias, and Takahashi disclose the sensor according to claim 7, wherein Takahashi further discloses an integrated circuit (70) configured to detect a position of the pen (see paragraph 62) based on the pen signal supplied from the touch sensor via said flexible printed circuit (FPC) connector terminals (see paragraphs 44, 56, 67-68; Fig. 1).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WAKABAYASHI (US2005/0285542) discloses a display device having input/output lines (118) connecting to loading terminals (102) of a wire substrate (300) having a cathode wire (200) and a contact area (202), wherein the contact area separates a first region and a second region (see paragraphs 46-50, 82-85; Figs. 1, 6, 8, 9).
KIM et al. (US8736565) discloses a touch screen panel having a plurality trace lines (240, 250), a connecting pad unit (230), and ground line (260) formed between the first and second trace lines such that a coupling phenomenon caused between the trace lines (240, 250) is reduced by forming the ground line therebetween (see column 3, line 1-column 4, lines 42; Figs. 1-5).


Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625    

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625